. @\»‘S@L"@

`RONROYAL J. OWENS
851492 NEAL UNIT
9055 SPUR 591
AMARILLO/ TX 79107

AUGUST 231 2015

COURT OF CRIMINAL APPEALS
HON. ABEL ACOSTA/. CLERK_
P. O. BOX 12308

AUSTIN, TEXAS 78711-2308

Re: WR-5l,354-12
Petitioner'S Writ of Mandamus
Petitioner'S Writ of Certiorari
Petitioner'S Writ of'Procedendo

'Dear Clerk:

On 6/18/2015, I combined and filed (aS a Single.document) the following
three State writs:` ~

l. Petition For Writ of Mandamus;'
2. Petition For Writ of Certiorari; and '
3. Petition For Writ of Procedendo
Clerk, I am inquiring about the.current Status of each individual writ.
In your last_ notice ‘to :me,' dated 6/18/2015, you informed me that'my
“writ of mandamus ‘waS received and presented to the Court," under cause no.
»WR451.354-12, but I did not receive notification about my writ of certiorari

and writ of procedendo.

PleaSe inform me of the current Status of each individual writ.

l

Thank you.

 

 

Abe\ Acosta, C\en